Citation Nr: 1614781	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served honorably on active duty from May 1943 to May 1945.  He served in World War II, including in the European Theater, and was awarded the Purple Heart among other citations.  He died on June [redacted], 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In May 2011, the appellant testified at a hearing before the undersigned.  A transcript is of record. 


FINDINGS OF FACT

1. The immediate causes of the Veteran's death were intracranial hemorrhage, hemorrhagic cerebral vascular accident, and hypertension.  

2. During the Veteran's lifetime, service connection was established for a shrapnel wound of the right leg resulting in paralysis of the right sural nerve, cellulitis of the right lower extremity associated with the shrapnel wound, and major depressive disorder.  

3. The Veteran's service-connected shrapnel wound of the right leg resulting in paralysis of the right sural nerve, cellulitis of the right lower extremity associated with the shrapnel wound, and major depressive disorder did not cause or aggravate the intracranial hemorrhage, hemorrhagic cerebral vascular accident, or hypertension, and did not otherwise contribute to the Veteran's death.  

4. Medications taken by the Veteran to treat his service-connected right sural nerve, cellulitis of the right lower extremity associated with the shrapnel wound, and major depressive disorder did not cause or aggravate intracranial hemorrhage, hemorrhagic cerebral vascular accident, or hypertension, and did not otherwise contribute to the Veteran's death.  

5. The intracranial hemorrhage, hemorrhagic cerebral vascular accident, and hypertension did not manifest in active service or within one year of service separation, and did not result from disease or injury incurred in or aggravated by service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not satisfied.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1153, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.306, 3.307, 3.309, 3.311, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  To this end, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specific to claims for disability and indemnity compensation (DIC) for the cause of a veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, a July 2008 notice letter informed the appellant that she should provide medical evidence showing a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began during service, and that the evidence must show that the Veteran died from a service-connected injury or disease.  The letter also informed the appellant of VA's and her respective responsibilities for obtaining relevant evidence.  This letter was followed by adequate time for the appellant to submit information and evidence before the initial decision or readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond).  

Although the letter did not fully comply with the requirements in Hupp, no prejudicial error exists with regard to the duty to notify.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2014) (providing that due account must be taken of the rule of prejudicial error).  Based on the letter discussed in the preceding paragraph and an August 2009 statement of the case (SOC) that included information and law regarding what is required to establish service connection and the criteria for establishing service connection for the cause of death, the Board finds that a reasonable person could be expected to understand from the information provided what was needed to support the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that although the Board erred by relying on various post-decisional documents to conclude that adequate VCAA notice had been provided, the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and thus that the error was harmless).  Such information was followed by adequate time for the appellant to submit additional argument and evidence before the claim was readjudicated in supplemental statements of the case (SSOC's) dated in January 2013 and December 2014.  See Mayfield, 499 F.3d at 1323.  

Moreover, the appellant's testimony before the undersigned, as well as written statements submitted by her demonstrate actual knowledge of what is required to support the claim.  See Mayfield, 19 Vet. App. at 121 (holding, in pertinent part, that lack of prejudicial harm with regard to VCAA notice errors can be shown by actual knowledge on the part of the claimant of what was needed to support the claim).  

As service connection for the cause of the Veteran's death has not been established, any defective notice with regard to the effective date element was harmless.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (holding that an error that does not affect the outcome of a claim is harmless); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006) (setting forth elements of service connection that must be provided in a VCAA notice letter). 

Accordingly, for the above reasons, any deficiencies in the VCAA notice provided did not compromise the "essential fairness" of the adjudication or affect the outcome of the claim, and thus any notice error was harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Sanders 556 U.S. at 410; Mayfield, 19 Vet. App. at 121. 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and identified private treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The appellant has not identified any other records or evidence she wished to submit or have VA obtain.  

VA's duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(d) is limited to claims for "disability compensation" and does not apply to DIC or cause-of-death claims.  Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  Nevertheless, VA must still "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit," and such efforts may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the appellant's claim.  38 U.S.C.A § 5103A(a)(1); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  VA is not required to provide such assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A § 5103A(a)(2). 

A VA medical opinion by a neurologist was provided in November 2014.  The Board also obtained Veterans Health Administration (VHA) medical expert opinions from VA neurologists in November 2011, February 2012 (representing an addendum to the November 2011 opinion) and May 2012.  See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A, 7109 (West 2014); 38 C.F.R. § 20.901 (2015).  Copies of the medical opinions were provided to the Veteran and his representative, and they were offered the opportunity to present additional evidence or argument in response pursuant to 38 C.F.R. § 20.903 (2015) and Thurber v. Brown, 5 Vet. App. 119 (1993).  

The November 2014 VA opinion is adequate to make a fully informed decision on the claim.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The medical opinion is based upon review of the claims file and medical history, and provides explanations in support of the conclusions reached containing an analysis that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the November 2014 VA medical opinion is adequate for the purposes of this decision.  

In light of the VA medical opinions, the Board finds no reasonable possibility that an autopsy would aid in substantiating the claim as there does not appear to be any information lacking that could be gained by an autopsy.  See 38 U.S.C.A § 5103A(a)(2). 

In a September 2015 appellant's brief, the appellant, through her representative, noted that the November 2014 opinion found that intracranial hemorrhage was a known risk of antiplatelet agents the Veteran took for peripheral vascular disease and coronary artery disease, and thus the case should be returned to the examiner for clarification, asserting that service connection would be warranted if such medications contributed to the Veteran's death.  The Board finds that further opinion is not necessary, as service connection was not established for peripheral vascular disease or coronary artery disease and there is no evidence or argument that either is related to service or service-connected disability.  Thus, even if the antiplatelet medications were found to cause or contribute substantially and materially to the Veteran's death, service connection for the cause of death would not be established on this basis.  Thus, there is no reasonable possibility that further opinion would substantiate the claim with respect to this issue. 

Accordingly, the appellant has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in September 2014 to obtain a VA medical opinion by a neurologist on several issues raised by the case.  Such an opinion was provided in November 2014 by a VA neurologist, and is fully responsive to the Board's directives.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The appellant testified at a hearing before the undersigned in May 2011.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the appellant had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and the representative of record.  The appellant did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including obtaining VHA medical expert opinions and the November 2014 opinion by a VA neurologist to address the outstanding issue of whether service-connected disability caused or contributed to the Veteran's death.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the appellant's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

The appellant states that constant severe pain from the Veteran's right leg shrapnel wound caused a cerebral hemorrhage contributing to death, either directly or by way of medication used to treat the pain.  The appellant also states that the Veteran developed hypertension, which also contributed to his death, as a result of his service-connected shrapnel wound.  See May 2011 hearing transcript and July 2012 written statement.  For the following reasons, service connection for the cause of death is not established.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for DIC benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection has already been granted was the principal or a contributory cause of death.  Hupp, 21 Vet. App. at 352.  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death"). 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including brain hemorrhage and cardiovascular-renal disease, including hypertension, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for brain hemorrhage and cardiovascular-renal disease, including hypertension, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the of the nonservice-connected disease, will be service connected.  § 3.310(b).  Secondary service connection under § 3.310 entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, in order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

VA will not find that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran died on June [redacted], 2008.  The immediate cause of death, as recorded on the death certificate, was intracranial hemorrhage, with conditions leading to the immediate cause of death listed as hemorrhagic cerebral vascular accident (CVA) and hypertension.  

The record shows that hypertension was first diagnosed around 1984.  The Veteran's hypertension was generally controlled with medication; the medical records show that his blood pressure readings generally ranged from 110/60 to 140/80.  However, on April 22, 2008, just over a month before his death, the Veteran's blood pressure spiked to 180/80.  He complained of chest pain and was treated with nitroglycerin.  His blood pressure readings returned to 140/70, 130/72, and 130/78.  Two days later his blood pressure reading was 112/60.  

The Veteran was found unresponsive on May 31, 2008, and was taken to the emergency room.  His blood pressure reading was 212/116, and remained elevated until his death.  He was reportedly alert and functioning prior to this episode.  There was possible seizure activity in the left arm and leg.  A computerized tomography (CT) scan of the head showed a large intracranial hemorrhage in the left hemisphere measuring approximately six centimeters in diameter with surrounding edema and extension into the ventricles bilaterally, with approximately one centimeter of midline shift.

During the Veteran's lifetime, service connection had been established for a shrapnel wound to the right leg, resulting in incomplete paralysis of the right sural nerve.  This wound was incurred in service in May 1945.  Service connection was also in effect for cellulitis of the right lower extremity, associated with his right leg shrapnel wound, and major depressive disorder.

The preponderance of the evidence shows that service-connected disability did not cause or contribute to the Veteran's death.  In the November 2014 VA medical opinion, the examiner, a neurologist, concluded that the Veteran's service-connected cellulitis of the right lower extremity and shrapnel wound of the right leg with paralysis of the right sural nerve, to include the chronic and severe pain caused by this disability, the pain medication taken to treat this disability, and resulting confinement to a wheelchair did not play a role in his death.  The examiner explained that the Veteran's death was secondary to an acute large primary left intracranial hemorrhage.  The examiner stated that the most likely causes of intracranial hemorrhages of this size and location would be hypertension and cerebral amyloid angiopathy, but that cerebral amyloid angiopathy was more likely the cause in this case given the large size of the hemorrhage, seizure at onset (which suggested cortical involvement as opposed to deep location), and the Veteran's age.  

The examiner also observed that even if the hemorrhage was caused by hypertension- although the examiner noted that hypertension was less likely the cause in this particular case-the hypertension itself was more likely than not caused by the Veteran's age and non-service connected vascular risk factors, as would be expected in a large percentage of the Veteran's age group, and was not caused or aggravated by his service-connected disabilities.  The examiner noted that the Veteran was on two antiplatelet agents due to peripheral vascular disease and coronary artery disease, and that intracranial hemorrhage is a known risk of these medications, though use of the medications is not contraindicated in those with hypertension.  

The examiner further stated that there is no medical literature linking acute pain or chronic pain to increased risk of intracranial hemorrhage above what would be expected for individuals of the Veteran's age group.  The examiner stated that cellulitis and chronic neuropathic pain are not conditions associated with increased incidence of intracerebral hemorrhage.  There was no increased incidence of intracranial hemorrhage with Percocet or tramadol use, according to the examiner.  The examiner also explained that confinement to a wheelchair is not associated with increased risk of intracranial hemorrhage.  

The examiner concluded that "with a very high level of medical certainty (much greater than 50%)," the Veteran's service connected cellulitis and shrapnel wound of the right leg with paralysis of the right sural nerve to include the chronic and severe pain caused by this disability, the pain medication taken to treat it, and confinement to a wheelchair played no role in his death, did not contribute substantially or materially to the cause of death, aid or lend assistance to the production of death, and was not otherwise causally related to death.  The examiner also concluded that the Veteran's service-connected disabilities would not be expected to make him materially less capable of resisting the effects of the conditions which caused his death or have a material influence in accelerating death. 

With regard to the Veteran's service-connected major depressive disorder, the examiner similarly concluded that it played no role in the Veteran's death.  The examiner explained that neither depression nor antidepressants used to treat depression was associated with increased incidence of intracranial hemorrhage.  The examiner also found that it was unlikely, "(much less than 50%)," that the Veteran's service connected major depressive disorder caused or aggravated his hypertension or intracranial hemorrhage.  The examiner explained that essential hypertension and age were much more likely etiological factors contributing to the Veteran's history of hypertension.  Moreover, the examiner observed that the Veteran's cerebral hemorrhage was much less likely hypertensive in nature; rather, a cerebral amyloid angiopathy was the most likely explanation based on the presentation and CT scan findings.  The examiner thus concluded that the Veteran's major depressive disorder did not contribute substantially or materially to the cause of death, aid or lend assistance to the production of death, and was not causally connected to the Veteran's death.  The examiner also concluded that it did not cause debilitating effects and general impairment of health to the extent that the Veteran was rendered materially less capable of resisting the effects of the conditions which caused his death, and did not have a material influence in accelerating death.

In the May 2012 VHA opinion, a neurologist also concluded that the Veteran had a lobar rather than hypertensive cerebral hemorrhage.  The neurologist further observed that whether or not hypertension played a role in the Veteran's death, it did not appear that the controlled hypertension, which was diagnosed in 1984, was caused by pain and debility from the 1945 right leg injury or increased pain since the 2006 infection, as the Veteran pursued full time work until 1986 and continued physical activity.  

The November 2014 VA opinion constitutes probative evidence weighing against causation or aggravation of any of the conditions contributing to the Veteran's death by service-connected disability, and also against a finding that the Veteran's service-connected disabilities directly caused, contributed to, or accelerated his death.  

The VA opinion outweighs the appellant's lay statements.  Whether the Veteran's service-connected disabilities may have directly caused or contributed to his death, or caused or aggravated a condition playing a role in his death, including via medication used to treat service-connected disability, is a complex determination that is not within the province of lay observation but rather requires an understanding of the nature of the conditions involved, including how they progress and affect other conditions or functioning, and the various medical factors having a bearing on the issue.  Thus, for these reasons, although lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability, the determination in this case requires medical expertise and accordingly a competent medical opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  

Thus, given the medically complex nature of this determination, the appellant's statements alone are not competent evidence, as she is a lay person in the field of medicine and thus does not have the expertise to render an informed opinion on this issue.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the probative value of her statements must be discounted on this basis.  See id. at 470-71 (in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

Moreover, regardless of whether the appellant's statements constitute competent evidence, they are not supported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Consequently, they lack probative value on this ground as well.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

By contrast, the VA opinion represents the informed, objective conclusion of a medical professional with a high level of expertise, and is supported by a specific explanation based on the Veteran's medical history and application of medical principles.  Accordingly, the VA medical opinion carries more weight than the appellant's statements.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481. 

The Board also notes, and in the alternative, that because the Veteran's service-connected disabilities did not affect a vital organ, further consideration as to whether they contributed to death primarily due to unrelated disability, including whether they resulted in debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death, or had a material influence in accelerating death, is not warranted absent affirmative competent evidence that might support such a finding.  See 38 C.F.R. § 3.312(c).

The preponderance of the evidence also weighs against direct service connection for the conditions causing or contributing to the Veteran's death.  The evidence of record, including the service treatment records and the appellant's statements, does not suggest that intracranial hemorrhage, hemorrhagic CVA, or hypertension manifested in service or were otherwise noted in service, or that they manifested to a compensable degree within one year of service separation.  Accordingly, presumptive service connection for a chronic disease is not established.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d at 1338.  There is no other evidence of an in-service disease or injury that would support service incurrence.  Consequently, service connection on a direct basis also is not established.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  

The Board has carefully considered the evidence, including the appellant's testimony, and regrets that it cannot render a favorable decision in this matter. However, the Board is bound by the law, and this decision is dictated by the applicable statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


